 
Exhibit 10.1

July 23, 2008


Theater Xtreme Entertainment Group, Inc.
250 Corporate Boulevard, Suites E and F
Newark, DE 19702


Dear Mr. Oberosler:


Theater Extreme Entertainment Group, Inc., a Florida corporation (hereinafter
referred to as the “Client”) has agreed to engage Allen, Goddard, McGowan, Pak &
Partners, LLC (“Allen Partners”) on a non-exclusive basis to perform services
related to financial consulting and public relations matters (“Services”)
pursuant to the terms and conditions of this Consulting Agreement (“Agreement”)
as set forth herein.


1.  
Services. Allen Partners shall act as advisor to the Client and perform such
Services as requested by the Client, which  Services may include, but will not
necessarily be limited to:



a.  
advice regarding obtaining financing, including introducing the Company to
accredited investors, which may be corporations, partnerships, mutual
funds, hedge funds, investment partnerships, securities firms, lending and other
institutions and entities, as well as select high net worth individuals for the
purposes of providing financing in the form of equity or equity-linked
securities of the Company or a combination of the foregoing (a “Corporate
Financing Transaction”);



b.  
advice regarding the financial structure of the Company or its divisions or any
programs and projects undertaken by any of the foregoing;



c.  
counsel Client regarding its overall strategy and related activities within the
financial community;



d.  
assist Client with the preparation and revision of presentation materials for
meetings with the investment community; and



e.  
Such other duties as Client may reasonably request of Allen Partners from time
to time.



In addition, from time to time, subject to scheduling availability, Allen
Partners shall:


i.  
meet with the financial community on behalf of Client;

ii.  
survey key analysts, brokers and institutional investors nationwide;

iii.  
maintain ongoing personal contact programs and establish a schedule of
activities; and

iv.  
arrange meetings between Client’s senior management and members of the financial
community, including individual meetings, informal group meetings and formal
presentations.



2.  
Performance of Services. Allen Partners shall be obligated to provide the
Services as and when requested by Client but shall not be obligated to expend
any specific amount of time in so doing and shall not be authorized or obligated
to perform any Services on Allen Partners’ own initiative. The Services shall be
performed reasonably promptly after Client’s request, consistent with Allen
Partners’ availability and good faith. The Company acknowledges that the
Services to be provided hereunder are not exclusive to the Client and Allen
Partners has other business obligations, including providing investment banking,
financial advisory and consultant services to others, and the Company agrees
that the provision of such services shall not constitute a breach hereof of any
duty owed to the Company by virtue of this Agreement.  Nothing contained herein,
other than Allen Partners’



 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 2
 
obligations relating to the Company’s Confidential Material as provided in
Section 9 hereof, shall be construed to limit or restrict Allen Partners or its
affiliates in conducting such businesses with respect to others or in rendering
such services to others


3.  
Relationship of the Parties. Allen Partners shall be, and at all times during
the Term of the Agreement shall remain, an independent contractor. As such,
Allen Partners shall determine the means and methods of performing the Services
hereunder and shall render the Services at such places it determines. The Client
shall pay all reasonable costs and expenses incurred by Allen Partners in the
performance of its duties hereunder, including but not limited to reasonable and
documented travel, legal fees and other expenses.  Allen Partners shall provide
notice to the Company at such time, if any, the foregoing expenses exceed $1,500
in the aggregate.  Allen Partners will not bear any of the Company’s legal,
accounting, printing or other expenses in connection with any transaction
considered or consummated hereby.  It also is understood that neither Allen
Partners, nor any of its officers, directors, employees or agents, will be
responsible for any fees or commissions payable to any finder or to any other
financial or other advisor utilized or retained by the Company.



4.  
Assurances. Client acknowledges that all opinions and advices (written or oral)
given by Allen Partners to the Client in connection with this Agreement are
intended solely for the benefit and use of Client, and Client agrees that no
person or entity other than Client shall be entitled to make use of or rely upon
the advice of Allen Partners to be given hereunder.  Furthermore, no such
opinion or advice given by Allen Partners shall by used at any time, in any
manner or for any purpose, and shall not be reproduced, disseminated, quoted or
referred to at any time, in any manner or for any purpose, except as may be
contemplated herein. Client shall not make any public references to Allen
Partners without Allen Partners’ prior written consent or as required by
applicable law.



5.  
Compensation. In consideration of such Services, the Company agrees to pay Allen
Partners during the Term a non-accountable and non-refundable monthly retainer
of Five Thousand ($5,000) Dollars, with the first payment due upon the execution
and delivery of this Agreement and subsequent payments due on the last day of
each month thereafter while this Agreement is in effect.  In addition, upon
execution of this Agreement, the Company will issue to Allen Partners warrants
to purchase an aggregate of 4,500,000 shares of the Company’s common stock at an
exercise price of $0.10 per share.



6.  
Additional Services. Should Client desire Allen Partners to perform additional
services not outlined herein, Client may make such request to Allen Partners in
writing. Allen Partners may agree to perform those services at its sole
discretion and may enter into additional definitive agreements with the Company
which shall set forth Allen Partners’ obligations in connection with such
transactions, as well as the compensation to be paid Allen Partners with respect
to its additional services.  The monthly retainer shall not be credited to any
additional compensation to be paid for such additional services.



7.  
Approval of Client Information. Client will be required to approve all
stockholder communications, press release and other materials prepared and
disseminated on its behalf by Allen Partners.



8.  
Term. This Agreement shall remain in effect until July 31, 2010.



9.  
Due Diligence/Disclosure



a.  
Client recognizes and confirms that, in advising Client and in fulfilling its
retention hereunder, Allen Partners will use and rely upon data, material and
other information furnished to it by Client. Client acknowledges and agrees that
in performing its Services under this Agreement, Allen Partners may rely upon
the data, material and other information supplied by Client without
independently verifying the accuracy, completeness or veracity of same.  Such
information shall be deemed “Confidential Material”.



 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 3
 
b.  
Except as contemplated by the terms hereof or as required by applicable law,
Allen Partners shall keep confidential, indefinitely, all Confidential Material
provided to it by Client, and shall not disclose such information to any third
party without Client’s prior written consent, other than such of its employees
and advisors as Allen Partners reasonably determines to have a need to know.  In
the event Allen Partners is required by applicable law or legal process to
disclose any of the Confidential Material, Allen Partners will deliver to the
Company prompt notice of such requirement (by fax or overnight courier promptly
following Allen Partners’ knowledge or determination of such requirement) prior
to such disclosure so the Company may seek an appropriate protective order
and/or waive compliance of this provision.  If, in the absence of a protective
order (because the Company elected to not seek such an order or it was denied by
a court of competent jurisdiction) or receipt of written waiver, Allen Partners
is nonetheless, in the written opinion of its counsel, compelled to disclose any
Confidential Material, Allen Partners may do so without liability hereunder.



  10.  Indemnification.   The Company agrees to indemnify Allen Partners in
accordance with the provisions of Annex A hereto, which is incorporated by
reference and made a part hereof.


  11.  Limitation Upon the Use of Advice and Services


(a)  
No person or entity, other than the Company (including its directors, officers
and employees), shall be entitled to make use of, or rely upon any advice of
Allen Partners to be given hereunder, and the Company shall not transmit such
advice to, or encourage or facilitate the use or reliance upon such advice by
others without the prior written consent of Allen Partners.

 
(b)  
Use of Allen Partners’ name in annual reports or any other report of the Company
or releases by the Company requires the prior written approval of Allen Partners
unless the Company is required by law to include Allen Partners’ name in such
annual reports, other report or release of the Company, in which event the
Company shall furnish to Allen Partners copies of such annual reports or other
reports or releases using Allen Partners’ name in advance of publication by the
Company.

 
12.  
Cooperation.  The Company will cooperate with and will furnish Allen Partners or
entities introduced by Allen Partners with all reasonable information and data
concerning the Company which Allen Partners appropriate and will provide Allen
Partners with reasonable access to the Company’s officers, directors, employees,
independent accountants and legal counsel.  The Company represents that all
information made available to Allen Partners for distribution to investors will
be complete and correct in all material respects.  Notwithstanding anything set
forth above to the contrary, Allen Partners shall not be responsible for any due
diligence investigation of the Company on behalf of any other party in
connection with its services hereunder or in connection with any Corporate
Finance Transaction.



13.  
Right of First Refusal. The Company will grant Allen Partners a thirty-six (36)
month right of first refusal to with respect to the Company’s next two
financings to act either as lead placement agent on any future private placement
of the Company’s securities or as lead managing underwriter on any public
offering of the Company’s securities.  It is understood that if a third party
broker-dealer provides the Company with written terms with respect to a future
securities offering (“Written Offering Terms”), the Company shall promptly
present same to Allen Partners.  Allen Partners shall have ten (10) business
days from its receipt of the Written Offering Terms in which to determine
whether or not to accept such offer and, if Allen Partners refuses, and provided
that such financing is consummated (a) with another placement agent or
underwriter upon substantially the same terms and



 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 4
 
conditions as the Written Offering Terms and (b) within three months after the
end of the aforesaid ten (10) business day period, this right of first refusal
shall thereafter be forfeited and terminated; provided, however, if the
financing is not consummated under the conditions of clauses (a) and (b) above,
then the right of first refusal shall once again be reinstated under the same
terms and conditions set forth in this paragraph.


14.  
Termination.  This Agreement may be terminated at any time prior to the
expiration of the Term by Allen Partners upon five (5) days prior written notice
to the Company.  In the event of any such termination, this engagement letter
shall terminate and shall be of no further force and effect except for (i)
continuing indemnity obligations hereunder, and (ii) Allen Partners shall be
entitled to retain compensation for services it has rendered, and receive
reimbursement for expenses it has incurred up to the date of such termination in
accordance with Section 3.



This Agreement may be terminated at any time prior to the expiration of the Term
by the Company upon five (5) days prior written notice to Allen Partners.  In
the event of such termination, this engagement letter shall terminate and shall
be of no further force and effect except for (i) continuing indemnity
obligations hereunder, (ii) Allen Partners shall be entitled to retain
compensation for services it has rendered, and receive reimbursement for
expenses it has incurred up to the date of such termination in accordance with
Section 3, and (iii) in the event that within eighteen months following such
termination, the Company consummates a Corporate Finance Transaction in which a
third party placement agent or underwriter is engaged (or the Company enters
into any agreement (including, without limitation, a letter of intent) with
respect to a financing transaction within such eighteen month period which is
consummated at any time thereafter), Allen Partners shall be entitled to a cash
fee equal to 2% of the gross proceeds raised in such transaction to be paid
promptly upon closing of such transaction.


In the event this Agreement shall be terminated in accordance with the
provisions of this Section 14 or upon expiration of this Agreement, the sections
headed “Due Diligence/Disclosure,” “Indemnification,” “Non-Contravention,”
“Miscellaneous,” “Relationship of the Parties,” “Limitation of Liability” will
survive.


15.  
General Provisions.



a.  
Entire Agreement. This Agreement between Client and Allen Partners constitutes
the entire agreement between and understandings of the parties hereto, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth herein.



b.  
Notice. Any notice or communication permitted or required hereunder shall be in
writing and deemed sufficiently given if hand-delivered (i) five (5) calendar
days after being sent postage prepaid by registered mail, return receipt
requested; or (ii) one (1) business day after being sent via facsimile with
confirmatory notice by U.S. mail, to the respective parties as set forth above,
or to such other address as either party may notify the other in writing.



c.  
Binding Nature. This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to Section 1 or
otherwise produced by Allen Partners for and on behalf of Client during the Term
of this Agreement shall be the sole and exclusive property of Client.



d.  
Counterparts. This Agreement may be executed in one or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 5
 
e.  
Amendments. No provisions of the Agreement may be amended, modified or waived,
except in writing signed by all parties hereto.



f.  
Assignment. This Agreement cannot be assigned or delegated, by either party,
without the prior written consent of the party to be charged with such
assignment or delegation, and any unauthorized assignments shall be null and
void without effect and shall immediately terminate the Agreement.



g.  
Applicable Law.  This Agreement shall be deemed to have been made and delivered
in New York City and shall be governed as to validity, interpretation,
construction, affect and in all other respects by the internal laws of the State
of New York. The parties agree that any dispute, claim or controversy directly
or indirectly relating to or arising out of this Agreement, the termination or
validity hereof, any alleged breach of this Agreement or the engagement
contemplated hereby (any of the foregoing, a “Claim”) shall be submitted to the
Judicial Arbitration and Mediation Services, Inc (JAMS), or its successor, in
New York, for final and binding arbitration in front of a panel of three
arbitrators with JAMS in New York, New York under the JAMS Comprehensive
Arbitration Rules and Procedures (with each of Allen Partners and the Company
choosing one arbitrator, and the chosen arbitrators choosing the third
arbitrator).  The arbitrators shall, in their award, allocate all of the costs
of the arbitration, including the fees of the arbitrators and the reasonable
attorneys’ fees of the prevailing party, against the party who did not
prevail.  The award in the arbitration shall be final and binding.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Sec.1-16,
and the judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The Company and Allen Partners agree and
consent to personal jurisdiction, service of process and venue in any federal or
state court within the State and County of New York in connection with any
action brought to enforce an award in arbitration.



h.  
There is no relationship of partnership, agency, employment, franchise or joint
venture between the parties.  No party has the authority to bind the other or
incur any obligation on the other’s behalf.



i.  
The Company hereby acknowledges that Allen Partners is not a fiduciary of the
Company.  The execution of this Agreement does not constitute a commitment by
Allen Partners or the Company to consummate any transaction contemplated
hereunder and does not ensure the successful placement or underwriting of
securities of the Company or the success of Allen Partners with respect to
securing any financing or acquisition targets on behalf of the Company.



j.  
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.



 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 6
 
16.  
Limitation of Liability.  The Company agrees that Allen Partners will not be
liable to the Company for any claims, losses, damages, liabilities, costs or
expenses related to the engagement hereunder, except to the extent finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Allen Partners, and then only to the extent of any
compensation paid to Allen Partners by the Company hereunder.  In no event will
Allen Partners be liable for consequential, special, indirect, incidental,
punitive or exemplary losses, damages or expenses.



17.  
Non Contravention.  During the Engagement Period, the Company shall not
negotiate, enter into or attempt to negotiate or enter into any agreement,
covenant or understanding, written or oral, with any other person or entity,
directly or indirectly, that could in any manner be construed to be inconsistent
with this Agreement or could undermine any of the rights or interests of Allen
Partners, in, under or in respect of this Agreement and agrees not to interfere
with, circumvent, frustrate or otherwise impede in any manner the realization by
Allen Partners of any of the objectives it seeks or benefits derived, or to be
derived, from any of the foregoing.



(The remainder of this page has been intentionally left blank)

 
 

--------------------------------------------------------------------------------

 
July 23, 2008
Page 7

 
If you are in agreement with the foregoing, please execute two copies of this
Agreement in the space provided below and return them to the undersigned along
with a check written to our order in the amount of $5,000.

 

 
Very truly yours,
       
Allen Goddard McGowan Pak & Partners, LLC
     
  
     
By:
 ___________________________________
   
Alan D. Goddard, Chairman
     



ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN


Theater Xtreme Entertainment Group, Inc.




By: ________________________________
Robert G. Oberosler, CEO

 
 

--------------------------------------------------------------------------------

 

ANNEX A


INDEMNIFICATION


The Company agrees to indemnify and hold harmless Allen Partners and its
affiliates and their respective officers, directors, employees, agents
(including selected dealers) and controlling persons (Allen Partners and each
such person being an “Indemnified Party”), from and against any losses, claims,
damages and liabilities, joint or several, to which such Indemnified Party may
become subject under any applicable law, or otherwise, which relate to or arise
in any manner out of any transaction, financing, or any other matter
(collectively, the "Matters") contemplated by the engagement letter of which
this Annex A forms a part  and the performance by Allen Partners of the services
contemplated thereby, and will promptly reimburse each Indemnified Party for all
reasonable expenses (including reasonable fees and expenses of legal counsel) as
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by or on behalf of the
Company.   Notwithstanding the foregoing, the Company shall not be liable under
the foregoing to the extent that any loss, claim, damage, liability or expense
is found in a final judgment by a court of competent jurisdiction to have
resulted from Allen Partners’ bad faith or gross negligence.  


The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
its security holders or creditors related to, arising out of, or in connection
with, any Matters, the engagement of Allen Partners pursuant to, or the
performance by Allen Partners of the services contemplated by, the engagement
letter, except to the extent any loss, claim, damage, liability if found in a
final judgment by a court of competent jurisdiction to have resulted from Allen
Partners’ bad faith or gross negligence.


If the indemnification of an Indemnified Party provided for this letter
agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Allen Partners, on the other hand,
of any Matter (whether or not the Matter is consummated) or (ii) if (but only
if) the allocation provided for in clause (i) is for any reason held
unenforceable, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and Allen Partners, on the other hand, as well as any
other relevant equitable considerations. The Company agrees that for the
purposes of this paragraph the relative benefits to the Company and Allen
Partners of any contemplated Matter (whether or not such Matter is consummated)
shall be deemed to be in the same proportion that the total value paid or
received or to be paid or received by the Company as a result of or in
connection with any Matter, bears to the fees paid or to be paid to Allen
Partners under the engagement letter; provided, however, that, to the extent
permitted by applicable law, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the aggregate fees
actually paid to Allen Partners under the engagement letter of which this Annex
A is a part.


The Company agrees that it will not, without the prior written consent of Allen
Partners, settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding in respect of which
indemnification may be sought hereunder (whether or not Allen Partners or any
other Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of Allen Partners and each other Indemnified Party
hereunder from all liability arising out of such claim, action or proceeding.



 
 

--------------------------------------------------------------------------------

 





If Allen Partners or any other Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company in which such party is not named as a defendant, the Company will
reimburse Allen Partners for all reasonable expenses incurred in connection with
such party’s appearing and preparing to appear as such a witness, including,
without limitation, the fees and disbursements of its legal counsel.


The provisions of this Annex A shall continue to apply and shall remain in full
force and effect regardless of any modification or termination of the engagement
or engagement letter of which this Annex A is a part or the completion of Allen
Partners’ services thereunder.







 



--------------------------------------------------------------------------------
